38 Cal. App. 2d 521 (1940)
In the Matter of the Estate of MATHILDE G. MAUTNER, Deceased. FEDERATION OF JEWISH WELFARE ORGANIZATIONS OF LOS ANGELES, CALIFORNIA, Respondent.
v.
CARRIE LEVI, Appellant.
Civ. No. 12503. 
California Court of Appeals. Second Appellate District, Division Two.  
April 19, 1940.
 Carrie Levi, in pro. per., for Appellant.
 Loeb & Loeb, Walter S. Hilborn and Herman F. Selvin for Respondent.
 McComb, J.
 This appeal transferred from the Supreme Court to this court for decision pursuant to article VI, section 4c, of the Constitution of the State of California, is on the judgment roll alone from an order of the probate court holding that respondent, a charitable organization, is entitled to receive a part of the estate of decedent as a distributee.
 This is the sole question to be determined:
 [1] Was there substantial evidence to sustain the trial court's finding "that the decedent left her surviving no spouse, brother, sister, nephew, niece, descendant, or ancestor?"
 This question must be answered in the affirmative. The law is established in California that, where the appeal is on the judgment roll alone, the findings will be conclusively presumed to be supported by the evidence. (Estate of Woods, 23 Cal. App. 2d 187, 191 [72 PaCal.2d 258].) In the case just cited Mr. Justice Wood, speaking for this court at page 191, thus accurately states the rule:
 "Since the appeal is on the judgment roll alone the findings are conclusively presumed to be supported by the evidence; they are to receive, if possible, such a construction as will uphold rather than defeat the order of the court; they must be liberally construed and any ambiguity or inconsistency must be resolved in favor of sustaining the order. On such an appeal every presumption and intendment is resolved in favor of the regularity of the proceedings in the trial court. The order of the court will not be reversed except for some fatal error appearing on the face of the judgment roll." *523
 Even if we assume for the purpose of argument that the document filed by appellant Carrie Levi entitled "statement of Carrie Levi as a qualifying distributee" is a pleading, we must, since the appeal is on the judgment roll alone, assume that the trial court received evidence contrary to the statements in such document, which evidence would support the trial court's findings. (Berri v. Rogero, 168 Cal. 736, 741 [145 P. 95].)
 Therefore, applying the foregoing rules to the facts of the instant case, since the appeal is on the judgment roll alone, the finding above set forth is conclusively presumed to be supported by evidence, and since no error appears on the face of the judgment roll, the judgment must be affirmed.
 The order appealed from is affirmed.
 Moore, P. J., concurred.